Citation Nr: 1016290	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected 
intervertebral disc protrusion of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 
1979 and from November 1982 to July 1987.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.  

In March 2007, the Veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  Subsequently, in 2007, the Board sought an 
advisory medical opinion from Veterans Health Administration 
(VHA).  In June 2008, the Veteran and his representative 
submitted an additional statement by the Veteran and medical 
records, along with a waiver of initial RO consideration.  

This claim was previously before the Board in August 2008, 
wherein the Board reopened the claim and denied service 
connection on the merits.  Subsequently, in a July 2009 
Order, the U.S. Court of Appeals for Veterans Claims granted 
a Joint Motion for Partial Remand, which in turn, determined 
that the October 2007 medical advisory opinion of Dr. C 
sought by the Board to reconcile differing medical opinions 
of record, was deficient for failing to specifically address 
all of the medical evidence that tended to favor the 
Veteran's contentions.  As a result, the Court vacated the 
Board's decision.

In October 2009, the Board requested an opinion from an 
independent medical expert (IME) pursuant to 38 C.F.R. 
§ 20.901(d) (2009).  An IME opinion was received in November 
2009 and incorporated into the record.  The Veteran and his 
representative was provided a copy of the IME opinion and 
provided a period of 60-days to respond.  In February 2010, 
the Veteran's representative indicated that the Veteran had 
no additional evidence to submit.


FINDING OF FACT

A chronic cervical disorder was not shown during service or 
within the first post-service year, or was not shown to be 
related to a service-connected disability; the most probative 
evidence indicates that the Veteran's current cervical spine 
disorder is not causally related to his active service, or to 
a service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in active service 
and is not proximately due to, or the result of service 
connected lumbar spine disorder. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in March 2005, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim for service connection, as well as the legal 
criteria for entitlement to such a benefit.  The letter also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, a November 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after the issuance of an initial, appropriate 
VCAA notice.  And, although the Veteran was not provided 
notice in compliance Dingess/Hartman after the initial 
adjudication of his claims, the Veteran's claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination, as well as 
several VA medical opinions.  Additionally, the claims file 
contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Factual Background

The Veteran's service treatment records showed that the 
Veteran fell off of a cliff in May 1984 and was hospitalized 
for 14 days due to back pain and numbness in both legs.  
Physical examination revealed, among other things, tenderness 
posteriorly at C-5 and C-6.  X-rays of the cervical spine 
were normal.  In May 1986, the Veteran re-injured his back 
when he was dropped from a stretcher.  The Veteran was 
medically discharged from service due to his low back 
problems, continuing profiles, multiple hospitalizations and 
the unit's dissatisfaction with the veteran's performance.  
On March and April 1987 Medical Board examinations, the 
Veteran's 1984 back injury was noted.  On examination, his 
spine was noted to be abnormal; he had a herniated nucleus 
pulposus at L5-S1 and mechanical low back pain.    

A March 1988 VA examination revealed no complaints of a neck 
disorder and no neck abnormalities were found on examination.

An August 1989 VA examination noted a history of thoracic and 
cervical pains and intermittent "knot" in the posterior 
cervical area for the past six to eight months.  An 
examination of the cervical spine was not remarkable.  The 
diagnosis included a history of cervical spine pains with 
normal examination.  On x-ray mild degenerative marginal 
purring was seen at several levels, the most prominent level 
was at C7-C8.  

May 1999 VA examination was negative for any complaints 
treatment, or diagnosis of a cervical spine disorder. 

VA outpatient treatment records dated in 1999 included a 
March 1999 CT scan that showed left sided and slight central 
C3-C4 disc bulge with left osteophytosis, left neural 
foraminal narrowing, and minor annular C4-C5 disc bulge.  
There was moderate right and minor left articular facet 
atrophy at C4-C5, bilateral neural foraminal narrowing, right 
sided and central C5-C6 disc bulge with osteophytosis, and 
tight C5-C6 uncovertebral joint hypertrophy.  Right neural 
foraminal narrowing.  C6-C7 and C7-T1 disc levels were 
unremarkable.  March and April 2003 records noted complaints 
of low back and neck pain for several years.  The assessment 
was cervical and lumbar spondylosis.  

A July 2000 VA examination was negative for any complaints, 
treatment, or diagnosis of a cervical spine disorder.

An August 2003 VA outpatient treatment record noted weakness 
or limited movement in the cervical and lumbar spine.  A 
February 2005 MRI of the cervical spine showed central broad-
based disc/osteophyte complex at C4-C5 with partial 
effacement of the epidural fat and C5-C6 central broad-based 
disc protrusion effacing the epidural fat with mild mass on 
the cervical cord.  An April 2005 VA outpatient treatment 
record noted that the veteran's workplace requirement of 
wearing a flak vest and physical activity would aggravate his 
neck, back, and knee pain.  

In an April 2005 statement, Dr. W, the Veteran's VA treating 
physician, stated that the Veteran's spinal injuries to the 
cervical and lumbar spine most likely occurred at the same 
time when he fell off of the cliff while on active duty.  Dr. 
W. indicated that the relatively mild cervical problem was 
most likely missed while dealing with the more painful lower 
back problem.  

On September 2005 VA examination, it was noted that the 
claims file was not available for review.  The Veteran had 
complaints of central neck pain that was more like a 
headache.  He stated that both arms occasionally became numb, 
but electromyograms were negative on both arms.  This had 
been going on for 15 to 20 years.  He described it as a 
severe ache and indicated that he had not had any significant 
treatment.  The pain was constant without flare-ups.  There 
were no surgeries on his neck and no trauma.  His neck pain 
did not interfere with his activities of daily living.  

On physical examination and a review of a recent MRI at the 
VA, the examiner found that the Veteran's degenerative disc 
disease, including spondylosis with partial effacement of the 
epidural fat ; C5-C6 broad base disc protrusion; and a 
compromised canal on both of these levels were no way at all 
related to his lumbar spine disorder.  The examiner found 
that these were separate issues.  The neck problems were more 
likely degeneration not related to the back.  

In a statement dated in June 2006, Dr. S indicated that he 
was the neurosurgeon who had been treating the Veteran for 
his cervical disc disease and spondylitic disease.  He 
reported that the veteran told him about the time he fell off 
of a cliff in service that created neck and back injuries.  
The Veteran indicated that he had chronic difficulty with 
both back and neck pain since that time, and radicular arm 
pain in the C4 dermatomal pattern.  An evaluation with MRI 
and myelography showed evidence of three level degenerative 
changes in the cervical spine with disc protrusion, and he 
also developed a significant spur in the foramen at C3-C4 on 
the left that required surgical intervention in the form of 
anterior cervical discectomy and fusion.  Dr. S. opined 
within reasonable certainty, that the trauma he had in 1984 
was a significant contributing factor to his cervical 
degenerative disease that had developed over the past 20 
years ultimately requiring surgical decompression at the 
nerve root at C3-C4.

At his March 2007 Central Office hearing, the Veteran 
indicated that the same fall in service that injured his low 
back also injured his cervical spine at the same time.  He 
first started noticing problems with his neck about 10 or 15 
years ago.  He indicated that he worked for the Department of 
the Army Police, which now required a regimented physical 
fitness test about once a year.  

In a statement received in April 2007 from the Veteran's 
supervisor, J. T. R. indicated that the Veteran would not be 
able to pass the agility test due to his back and neck 
problems.  He also stated that individuals not meeting these 
requirements would be terminated from their job.  

An October 2007 VHA medical advisory opinion was provided by 
Dr. C, a neurosurgery staff physician and was made based upon 
a thorough review of the claims file.  Dr. C noted that 
questions were raised whether the lumbar back injuries in 
service were so severe that these injuries acted as 
"distracting" injuries such that neither the veteran nor 
the treating personal noted the cervical spine injuries.  Dr. 
C opined that it seemed unlikely that the lumbar spine acted 
as a distracting injury because of the length of 
hospitalization and it appeared that the veteran did not make 
mention of any neck complaints until many years later.  The 
physician noted that the Veteran made many complaints with 
regard to his physical condition both while in service and 
after discharge that he did not believe that if the Veteran 
had any neck concerns that he would have hesitated to make 
his injuries known.  

In regards to the question of whether the lumbar spine injury 
or fall in May 1984 caused the cervical spine injury, the 
physician answered that to the best of his knowledge the 
answer would be no.  He noted that this was in contrary to 
the opinion provided by Dr. S; however, the opinion of Dr. S 
was presented in letters 22 years after the May 1984 fall.  
The letter from Dr. S. was based primarily on the veteran's 
history rather than a review of the Veteran's extensive 
medical history and numerous medical reviews and appeals.  
Dr. C opined that the Veteran probably did not (more than 51% 
certain) injure his cervical spine during the same accident 
that injured his lumbar spine, based on the time line of the 
complaint and modest degenerative changes that have been 
noted on the imaging studies.  Also, the medical conditions 
were shown after service, not during service.  Dr. C 
indicated that he based his opinion on a review of the 
record, and then outlined the medical records that addressed 
the Veteran's cervical spine disorder.  He found that there 
was nothing in the reports close to the time of the Veteran's 
fall that indicated that there was a significant cervical 
spine injury, including at the time of his discharge 

Dr. C stated that he did not find objective evidence to 
support the claim that the Veteran suffered a cervical spine 
injury as a result of the fall which he suffered while on 
active duty in May 1984.  For many years, he had many medical 
evaluations in which there was no complaint of neck pain or 
neck related problems.  Many of the evaluations, both 
medically and imaging, related to his lumbar spine and knee, 
but did not raise the issue of cervical spine injury.  Dr. C 
commented that the Veteran had more than a decade of review 
of his medical record and he never made an attempt to have 
the record include a reference to a cervical spine injury.  
Dr. C also indicated that an alternative explanation for the 
neck pain may be secondary to the rudimentary congenital ribs 
which have been associated with brachial plexus compression.  
Obliteration of the SI joints have also been associated with 
ankylosing spondylitis (genetic etiology), which was not 
uncommonly associated with skeletal pain.  

In an April 2008 statement, Dr. C. added that he did not 
believe that the Veteran's cervical spine was aggravated by 
his service-connected lumbar spine disorder.  

In a May 2008 statement and an accompanying record, Dr. B 
indicated that it was possible that the degenerative changes 
to the L4-L5 and L5-S1 discs were caused by the fall in 
service and began at that time.  He indicated that, over 
time, the damage sustained by these discs could have led to 
the condition the Veteran was in now and his need for 
surgery.  The attached medical record mostly addressed the 
lumbar spine disorder and indicated that the cervical spine 
was not a primary issue right now.  Dr. B indicated that he 
relied on the history provided by the Veteran and some review 
of the medical records.  

An undated record received in June 2008, indicated that the 
movements of the neck are affected by the position and 
movement of the rest of the spine, therefore, there is a 
strong relationship between lower back pain and neck pain.  

Most recently, an independent medical expert (IME) opinion 
was obtained in November 2009.  According to the IME report, 
the Veteran has been diagnosed with chronic neck pain based 
on radiological studies showing disk protrusion at C4-5 and 
C5-6, as well as disc bulges at C3-4, also known as cervical 
degenerative disc disease.  The expert indicated that 
conclusion that chronic neck pain is caused by cervical 
degenerative disc disease is speculative because degenerative 
disc disease is a chronic condition that is pervasive 
throughout the population, affects multiple discs at a time, 
and the degree of degenerative changes does not correlate 
well with the amount of pain experienced.  The expert noted 
that at the time of the Veteran's May 1984 injury to the 
lumbosacral spine, radiological reports of the Veteran's 
cervical spine were normal and his complaints of point 
tenderness with normal range of motion indicate a lack of a 
cervical spine injury; the expert also noted an absence of 
persistent neck pain suggestive of a muscular cervical sprain 
at that time.  The expert also pointed out that the Veteran 
did not complain of neck pain again until 1989 and that 
degenerative changes of the cervical spine were not 
demonstrated until a 1999 CT scan.  

The expert concluded that due to time lapses, the chronic 
neck pain, cervical spine degenerative disc disease and 
cervical radiculopathy are not related to the Veteran's 
service.  The expert also concluded that the Veteran's 
chronic neck pain, cervical spine degenerative disc disease 
and cervical radiculopathy were not caused or aggravated by 
his service-connected intervertebral disc protrusion of the 
lumbar spine as there is no scientific data to support the 
idea that lumbar spine degenerative disc disease could cause 
cervical spine degenerative disc disease.  The expert also 
indicated that there is no biomechanical support for the idea 
that lumbar degenerative disc disease would lead to reduced 
low back mobility such that the cervical spine would be 
forced into additional movement.

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of the evidence against the Veteran's 
claim of entitlement to service connection for a cervical 
spine disability, including as due to his service-connected 
intervertebral disc protrusion of the lumbar spine.  
38 C.F.R. § 3.102.  

The Veteran alleges that his cervical spine disability is 
causally related to his 1984 in-service fall or, in the 
alternative, was caused or aggravated by his service-
connected lumbar spine disability.  However, although the 
Board acknowledges that the Veteran's service treatment 
records confirm that he fell off of a cliff in May 1984 and 
that physical examination revealed, among other things, 
tenderness posteriorly at C-5 and C-6, contemporaneous x-rays 
of the cervical spine were normal.  Likewise, subsequent 
service treatment records were negative for any complaints, 
treatment, or diagnoses of a cervical spine disorder; March 
and April 1987 Medical Board examinations found that the 
Veteran had a herniated nucleus pulposus at L5-S1 and 
mechanical low back pain.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

Furthermore, the first post-service documentation of a 
cervical spine disability is not until 1989, when mild 
spurring was found most prominently at the C7-C8 level, 2 
years after service.  The evidence did not show that the 
Veteran was diagnosed with a cervical spine disorder within 
one year of leaving service.  Accordingly, the Board cannot 
conclude that a chronic cervical spine disorder is shown to 
have begun during service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 
38 C.F.R. § 3.303(d) specifically permit a grant of service 
connection even when the initial diagnosis occurred after 
service, so long as there is competent medical evidence 
establishing the necessary link to service.  Treatment 
records indicate that the Veteran again sought treatment for 
his cervical spine in 1999.  The Board acknowledges that 
letters from Drs. W and S indicate that the Veteran most 
likely injured his cervical and lumbar spine at the same time 
when he fell off of the cliff in service; Dr. W further noted 
that the relatively mild cervical problem was most likely 
missed while dealing with the more painful lower back problem 
and Dr. S opined that the Veteran's 1984 trauma was a 
significant contributing factor to his cervical degenerative 
disease that had developed over the past 20 years.  
Nevertheless, in an October 2007 VHA medical advisory 
opinion, Dr. C opined that the Veteran probably did not 
injure his cervical spine during the same accident that 
injured his lumbar spine, based on the time line of the 
complaint, the modest degenerative changes that have been 
noted on the imaging studies, and the fact that the cervical 
spine disorders were shown after service, not during service.  
With regard to Dr. W's indication that the cervical spine 
injury was overlooked due to the obvious lumbar spine injury, 
Dr. C opined that it seemed unlikely that the lumbar spine 
acted as a distracting injury because of the length of time 
the Veteran was hospitalized and it appeared that the Veteran 
did not make mention of any neck complaints until many years 
later.  Similarly, the November 2009 IME opinion clearly 
indicates that the nature of the Veteran's 1984 injury, which 
did not involve a traumatic cervical spine injury, and the 
absence of chronic complaints of neck pain for many years, as 
well as the pervasive nature of degenerative disc disease, 
make it highly unlikely that the Veteran's cervical spine 
degenerative disc disease was related to his 1984 injury; the 
IME opinion noted that the Veteran's February 2005 MRI report 
described diffuse degeneration of the discs rather than focal 
changes suggestive of a traumatic event.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

Moreover, as to Dr. B's and the Veteran's contentions that 
the Veteran's service-connected intervertebral disc 
protrusion of the lumbar spine caused or aggravated his 
cervical spine disability, the Board points out that both the 
October 2007 VHA opinion by Dr. C and the November 2009 IME 
opinion conclude that the Veteran's cervical spine 
degenerative disc disease was unrelated; Dr. C and the IME 
found that there is no scientific data supporting the idea 
that lumbar spine degenerative disc disease can cause 
cervical spine degenerative disc disease and there is no 
biomechanical support for the lumbar spine injury causing 
movement such that a cervical spine disability results.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   In this 
regard, the Board finds that the October 2007 VHA medical 
advisory opinion by Dr. C and the November 2009 IME opinion 
must be given the greater probative weight because the 
opinions were based on a review of the entire record, were 
accompanied by an explanation of the rationale, and 
reconciled the conflicting opinions of record.  The VHA and 
IME opinions concluded, with a clear basis and rationale, 
that there was no nexus between the Veteran's current 
cervical spine disorder and his active military service, and 
that the Veteran's current cervical spine disorder was not 
caused or aggravated by his service-connected intervertebral 
disc protrusion of the lumbar spine.  In contrast, the Board 
finds that the opinions provided by Drs. S and B did not have 
significant probative weight, as they were based on the 
Veteran's reported complaints and history as provided by the 
Veteran, which is inconsistent with the medical evidence of 
record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  The Board further notes that the Drs. W, S, and B 
did not provide any objective findings which support their 
opinions or otherwise refer to any credible supporting 
evidence that the Veteran's cervical spine disability was 
related to his military service.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991) (the Board is not required to 
accept unsubstantiated or ambiguous medical opinions as to 
the origin of the veteran's disorder).  As such, the Board 
finds that the October 2007 VHA opinion and the November 2009 
IME opinion have greater probative weight, as these opinions 
were based on a review of the Veteran's full record and 
provided a medical basis and relevant rationale for the 
opinions.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that most of the probative value of 
a medical opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to offer an opinion regarding 
any causal relationship between his cervical spine disability 
and his active service.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed 
by the medical evidence of record.

As there is a preponderance of evidence against his claim of 
entitlement to service connection for a cervical spine 
disability, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for a cervical spine 
disability, including as secondary to service-connected 
intervertebral disc protrusion of the lumbar spine is denied.
 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


